DETAILED ACTION
This Final Office action is in response to Applicant’s Response on 11/24/2021.  Claims 1-21 are pending.  The earliest effective filing date of the present application is 1/23/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2009/0030661 to Bouffiou (“Bouffiou”).
With regard to claims 1, 8 , and 15, Bouffiou discloses the claimed method for developing a production system comprising: 
 	building a first logical control node associated with a first portion of a production system, the first logical control node configured as a structured data object containing a first hierarchical list of design requirements including at least one of a tooling requirement, equipment requirement, operational requirement, facility requirement, materials requirement, or assembly requirement (see [0020] “product design and manufacturing assembly requirements”; [0007] “manufacturing requirements”) associated with the first portion of the production system (see [0009] “the processing component: receives one or more requirements; enables at least one of generation and selection of one or more authoritative component models”; [0023]; [0020] “the processing component: receives one or more requirements; enables at least one of generation and selection of one or more authoritative component models” (emphasis added));
 	incorporating the first logical control node into a logical network comprising a plurality of logical control nodes associated with a plurality of other portions of the production system (see [0020] “The unit of work represented in such a process plan may not produce a completed product as such, but rather, may complete a subset of the product manufacturing process.  Also, the term "manufacturing plan" is used herein to refer to a grouping of process plans, and may also include products produced via a supply chain, which are integrated and sequenced to produce a complex product, such as a large aircraft, in compliance with product design and manufacturing requirements.”), incorporating the first logical control node including: 
 		identifying a second logical control node from the plurality of logical control nodes, the second logical control node containing a second hierarchical list of design requirements of a second portion of the production system (see [0020] where there is an identified separate subset of the manufacturing process that has separate requirements as shown above (i.e. a second logical control node, with “separate requirements as shown above”); [0008] “at least one of generating and selecting one or more authoritative component models; generating at least one sub-process associated with the one or more authoritative component models based on the set of requirements; associating the one or more authoritative component models with the at least one sub-process using at least one product-to-process relationship,”); 
 	 	determining a relationship between a first design requirement stored in the first logical control node and a second design requirement stored in the second logical control node (see [0008]); and 
 	 	defining a link between the first logical control node and the second logical control node based on the relationship (see [0008]); and 
converting the logical network into a physical model of the production system comprising a rendering of the production system (see e.g. [0008] “the at least one product-to-process relationship being configured such that a variation of the at least one sub-process results in an approximately simultaneous corresponding variation on the one or more authoritative 3D CAD models; including at least one of the at least one sub-process and the at least one product-to-process relationship into a process plan; and displaying the one or more authoritative component models in a display in accordance with the at least one product-to-process relationship.”; [0039]), converting the logical network including: 
 		converting the first logical control node into a first physical node defining a spatial arrangement of design elements within the first portion of the production system (see e.g. [0008]; [0039]); 
 		converting the second logical control node into a second physical node defining a spatial arrangement of design elements within the second portion of the production system (see e.g. [0008]; [0039]); and
arranging the first physical node and the second physical node in the physical model based on the relationship between the first design requirement -25-AttyDktNo: B86918 10440US.1 (0286.9)19-1475-US-NPstored in the first logical control node and the second design requirement stored in the second logical control node (see e.g. [0008] and [0039]).  

With regard to claims 2, 9, and 16, Bouffiou further discloses where defining the link between the first logical control node and the second logical control node comprises: determining a precedential order between the first logical control node and the second logical control node; and incorporating an indication of the precedential order into the link between the first logical control node and the second logical control node (see e.g. [0040] “As shown in FIG. 4, in a first phase 330 of assembly of the product 302, when the "locate channels" sub-process 312 is selected, a first product-to-process relationship 340 that persistently and authoritatively exists between the "locate channels" sub-process 312 and the channels 304 is invoked, thereby accurately and authoritatively positioning the channels 304 within the user interface 300.  A user may therefore analyze and understand the relationship between the "locate channels" sub-process 312 and the first phase 330 of assembly of the product 302.”).  

12With regard to claims 3, 10, and 17, Bouffiou further discloses receiving an update to the first design requirement stored in the first logical control node; determining a relationship between the updated first design requirement and the second design requirement stored in the second logical control node by identifying the link between the first logical control node and the second logical control node; and providing an indication of the updated design requirement to the second logical control node (see e.g. [0046]).  

With regard to claims 4, 11, and 18, Bouffiou further discloses generating a user-readable notification of the update to the first design requirement and adding the user-readable notification to the first logical control node and the second logical control node (see [0006] where the user is able to assess changes, where the presenting of the change is the notification of the update).  

With regard to claims 5, 12, and 19, Bouffiou further discloses where the hierarchical list of design requirements comprises a design requirement received from a first data repository and a design requirement received from a second data repository, wherein the first data repository is not configured to communicate with the second data repository (see [0007] where the database object(s) are separate from each other and not able to communicate directly, where each database object “keeps the latest version of the product [component] associated and available to the process plan and those accessing the process, product and resource data.”).  

With regard to claims 6, 13, and 20, Bouffiou further discloses where converting the logical network into the physical model of the production system further comprises comparing the physical model of the production system to the hierarchical list of design requirements associated -26-AttyDktNo: B86918 10440US.1 (0286.9)19-1475-US-NP with the first portion of the production system and the hierarchical list of design requirements associated with the second portion of the production system (see [0006] where the disclosed system allows for the ability to assess the changes made by comparing the 3D model with the design requirements).  

With regard to claim claims 7, 14, and 21, Bouffiou further discloses where the physical model of the production system comprises a three-dimensional rendering of a spatial arrangement of design elements within the production system (see [0006]).


Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Bouffiou Fails to Disclose Determining a Relationship Between a First Design Requirement and a Second Design Requirement.”  Upon reviewing Applicant’s claim language, it appears that Applicant is referring to the following claim limitation as not being disclosed by Bouffiou: 

    PNG
    media_image1.png
    102
    679
    media_image1.png
    Greyscale

The examiner refers Applicant to e.g. [0008].  Here, there are several disclosures of this limitation.  For instance, the examiner refers to the step in Bouffiou of “generating and selecting one or more authoritative component models.”  Here, the various components are arranged in a model.  The components are arranged according to the received set of requirements of the system.  When the component models are generated, it is inherent that there is a determined relationship between each of the components of the model, such as there is a design requirement of the first node and a design requirement of the second node, and when arranged in the generated “component models” this determines that relationship (or, it is inherent that the relationship determination is made based on the model being generated). 
Next, Applicant argues the following: 

    PNG
    media_image2.png
    101
    662
    media_image2.png
    Greyscale


Furthermore, Applicant argues:

    PNG
    media_image3.png
    75
    667
    media_image3.png
    Greyscale

The examiner refers to Claim 1, which recites “a physical model of the production system comprising a rendering of the production system.”  The claim explicitly recites that the physical model is a rendering.  Accordingly, the examiner refers to e.g. [0008] where the process plan is created and then displaying (i.e. rendering) the one or more authoritative component models in a display in accordance with the at least one product-to-process relationship.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER LUDWIG/Primary Examiner, Art Unit 3687